DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statements filed on 6/15/2022 and 2/9/2022 have been 
entered. Claims 1-18 are presented for examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,257,333. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially reciting the same limitations.
Claim 1 is rejected in view of claim 1 of the ‘333 patent in that they recite:
Claim 1 of the Application
 Claim 1 of the ‘333 Patent
1. An input device comprising: 

a support that has a plate-shaped user control area and that has a coupling area for coupling an object to be monitored to the input device; 

an electromechanical transducer structure that is coupled both to the user control area and to the coupling area, and that features an electromechanically active material that is coupled to the support; and 


a control apparatus that uses the electromechanical transducer structure to both implement a user control function of the user control area and further to implement mechanical integrity monitoring of the object to be monitored.
1. An input device comprising:  

a support that has a plate-shaped user control area formed from a transparent material and that has a coupling area for coupling an object to be monitored to the input device; 

an electromechanical transducer structure that is coupled both to the user control area and to the coupling area, and that features an electromechanically active material that is monolithically integrated in the support; and 

a control apparatus that uses the electromechanical transducer structure to both implement a user control function of the user control area and further to implement mechanical integrity monitoring of the object to be monitored.


As can be seen, though the claim languages are not identical, it would have been obvious 
that claim 1 of the ‘333 patent recites all essential limitations of claim 1 of the instant application. Thus, the patent protections have been granted to the earlier filed patent applications. 
	Claim 2 is rejected in view of claim 2 of the ‘333 patent.
	Claim 3 is rejected in view of claim 3 of the ‘333 patent.
	Claim 4 is rejected in view of claim 4 of the ‘333 patent.
	Claim 5 is rejected in view of claim 5 of the ‘333 patent.
	Claim 6 is rejected in view of claim 6 of the ‘333 patent.
	Claim 7 is rejected in view of claim 7of the ‘333 patent.
	Claim 8 is rejected in view of claim 8 of the ‘333 patent.
	Claim 9 is rejected in view of claim 12 of the ‘333 patent.
	Claim 10 is rejected in view of claim 13 of the ‘333 patent.
	Claim 11 is rejected in view of claim 14 of the ‘333 patent.
	Claim 12 is rejected in view of claim 15 of the ‘333 patent.
	Claim 13 is rejected in view of claim 18 of the ‘333 patent.
	Claim 14 is rejected in view of claim 16 of the ‘333 patent.
	Claim 15 is rejected in view of claim 17 of the ‘333 patent.
	Claim 16 is rejected in view of claim 9 of the ‘333 patent.
	Claim 17 is rejected in view of claim 10 of the ‘333 patent.
	Claim 18 is rejected in view of claim 11 of the ‘333 patent.
	The entire claim set of the ‘333 patent is herein presented for further reviews:
1. An input device comprising: a support that has a plate-shaped user control area formed from a transparent material and that has a coupling area for coupling an object to be monitored to the input device; an electromechanical transducer structure that is coupled both to the user control area and to the coupling area, and that features an electromechanically active material that is monolithically integrated in the support; and a control apparatus that uses the electromechanical transducer structure to both implement a user control function of the user control area and further to implement mechanical integrity monitoring of the object to be monitored.
2. The input device according to claim 1, wherein the control apparatus includes a measuring circuit that is configured to capture data by the electromechanical transducer structure, and wherein the captured data are used to implement the user control function and to implement the integrity monitoring.
3. The input device according to claim 2, wherein the control apparatus includes an excitation circuit that is configured to implement mechanical excitement of the object to be monitored, and wherein the integrity monitoring is effected on the basis of a response to the mechanical exciting, and wherein the the measuring circuit is configured to use the transducer structure to capture the response and the excitation circuit is configured to use the transducer structure to mechanically excite the support.
4. The input device according to claim 1, wherein the control apparatus is configured to detect damage and manipulation to the object to be monitored when a result of the integrity monitoring satisfies a predefined criterion.
5. The input device according to claim 1, wherein the transducer structure is configured to convert an external influence on the user control area into an electrical output variable; and wherein the control apparatus is configured to ascertain a spatial and temporal characteristic of the external influence on the basis of the electrical output variable.
6. The input device according to claim 1, wherein the electromechanically active material is integrated in the support and coupled thereto by adhesive bonding.
7. The input device according to claim 6, wherein the electromechanically active material is piezoelectric.
8. The input device according to claim 1, wherein the support is formed from silicon oxide.
9. The input device according to claim 1, wherein the electromechanically active material is integrated in the support and coupled thereto by printing.
10. The input device according to claim 9, wherein the electromechanically active material is piezoelectric.
11. The input device according to claim 1, wherein the support is formed from polymethylmethacrylate.
12. An automated teller machine comprising: a storage container for holding a means of payment; a transfer unit for transferring the means of payment to the storage container or from the storage container; an input device having: a support that has a plate-shaped user control area formed from a transparent material and that has a coupling area for coupling an object to be monitored to the input device; an electromechanical transducer structure that is coupled both to the user control area and to the coupling area, and that features an electromechanically active material that is monolithically integrated in the support; and a control apparatus that uses the electromechanical transducer structure to implement a user control function of the user control area and further to implement mechanical integrity monitoring of the object to be monitored and the support; wherein the storage container is coupled to the coupling area of the input device.
13. An automated teller machine comprising: a storage container for holding means of payment; a transfer unit for transferring the means of payment to the storage container or from the storage container; a user interface that has a plate-shaped user control area formed from a transparent material, an electromechanical transducer structure that is coupled both to the storage container and to the user interface, and that features an electromechanically active material that is monolithically integrated in the user interface; and a control apparatus that uses the electromechanical transducer structure to implement a user control function of the user interface and to implement mechanical integrity monitoring of the storage container and the user interface.
14. An input device comprising: a plate-shaped user control area formed from a transparent material having one or more input areas; an electromechanical transducer structure that features an electromechanically active material that is monolithically integrated in the user control area and is configured to convert an external influence on the user control area into an electrical signal in the time domain; and an ascertainment device including a measuring circuit that is configured to capture the electrical signal and configured to use comparing of the electrical signal with a plurality of time domain reference signals to ascertain an input area into which an input has been provided, wherein each time domain reference signal represents a reference input into a respectively associated input area of the one or more input areas.
15. A method for operating an input device, wherein the input device has: a plate-shaped user control area formed from a transparent material having one or more input areas; an electromechanical transducer structure that features an electromechanically active material that is monolithically integrated in the user control area and that is configured to convert an external influence on the user control area into an electrical signal in the time domain; wherein the method comprises: capturing the electrical signal; comparing the electrical signal with a plurality of time domain reference signals; and ascertaining, by said comparing, an input area into which an input has been provided, wherein each time domain reference signal represents a reference input into a respectively associated input area of the one or more input areas.
16. The method of claim 15, where a nonvolatile data memory has code segments that are executed by a processor to carry out the method according to claim 15.
17. The method of claim 15, wherein the electromechanical transducer structure is utilized to implement mechanical integrity monitoring.
18. A method for operating an electromechanical transducer structure that features an electromechanically active material that is monolithically integrated in a plate-shaped user control area formed from a transparent material and that is coupled both to the user control area and to an object to be monitored, comprising: actuating the electromechanical transducer structure, wherein the electromechanical transducer structure is used to implement a user control function of the user control area; and actuating the electromechanical transducer structure, wherein the electromechanical transducer structure is used to implement integrity monitoring of an object to be monitored.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2876